UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  RICCA PRASAD,

                        Plaintiff,

         v.                                                     Civil Action No.
                                                           1:15-cv-01779 (ABJ/GMH)
  THE GEORGE WASHINGTON
  UNIVERSITY,

                        Defendant.


                         MEMORANDUM OPINION AND ORDER

        Ricca Prasad (“Plaintiff”) was a student at George Washington University (“Defendant” or

the “University”) between September 2010 and May 2015. She alleges that she suffered sexual

abuse and harassment at the hands of another student during that period, and that Defendant failed

to meet its responsibilities under Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681

et seq., failed to provide her with promised protections, negligently inflicted emotional distress,

and negligently retained one of its employees involved in the University’s disciplinary processes.

        The matter was referred to the undersigned for the resolution of ongoing discovery disputes

in June 2017. Minute Order dated June 2, 2017. Plaintiff challenges Defendant’s search of its

electronically stored information (“ESI”) for discoverable information and the extent of its redac-

tions to documents produced in discovery. For its part, Defendant asserts that its searches for

responsive material was reasonable and that further searches would impose an undue burden and

would be disproportionate to the needs of this case. Defendant also questions the relevance of one

of Plaintiff’s requests for production and the breadth of a Rule 30(b)(6) deposition notice she is-

sued.
         Upon consideration of the parties’ filings, their representations during discovery hearings

held on September 8 and 25, 2017, and the entire record herein,1 the Court finds that Defendant’s

search and production in response to the discovery requests at issue were reasonable. The Court

further finds that Plaintiff’s 30(b)(6) notice is overbroad, duplicative, and cumulative. Accord-

ingly, the Court will not compel Defendant to undertake further searches of its ESI or other records

or to produce an individual to be deposed in response to Plaintiff’s 30(b)(6) notice as presently

drafted. Finally, the Court finds that the parties largely resolved the redaction issue on the record

during the September 8, 2017 discovery hearing. The parties shall resolve any remaining issues

as to the proper scope of redactions in accordance with the protective order governing discovery

in this matter without further assistance from the Court. However, Defendant shall produce an

unredacted copy of the document identified as AA0001930-34 forthwith.

                                                BACKGROUND

         According to the Complaint, Plaintiff was enrolled as a student at George Washington Uni-

versity from September 2010 through May 2015. Compl. at ¶ 8. She filed an incident report with

the George Washington University Police Department in January 2012, alleging that a fellow stu-

dent had abused and harassed her. Id. at ¶¶ 9, 13. In the ensuing days, Plaintiff communicated

with Defendant’s Office of Student Rights and Responsibilities (“OSRR”), which issued a “No

Contact Order.” Id. at ¶¶ 19–22. When Plaintiff and her alleged abuser agreed to rescind the order

approximately one year later, the harassment recommenced, culminating in a March 2013 incident



1
  For the purposes of this Memorandum Opinion and Order, the most relevant docket entries are: (1) Complaint for
Declaratory, Injunctive and Compensatory Relief (“Compl.”) [Dkt 1]; (2) Plaintiff’s First Set of Requests for Pro-
duction of Documents (“Requests”) [Dkt 39-1 at 3–9]; (3) Plaintiff’s Requests for Production of Documents No. 27
(“Request 27”) [Dkt. 39-1 at 11–13]; (4) Plaintiff’s First Set of Interrogatories (“Interrogatories”) [Dkt. 39-1 at 15–
25]; (5) Plaintiff’s Notice of Deposition of the George Washington University (“Deposition Notice”) [Dkt. 39-1 at
27–30]; (6) Joint Submission of the Parties Outlining the Remaining Discovery Disputes (“Joint Report I”) [Dkt.
41]; and (7) Joint Report of the Parties Addressing Remaining Discovery Issues (“Joint Report II”) [Dkt. 44]. All
citations to page numbers within a particular document are to the ECF docket page numbers for the document.


                                                           2
in which he allegedly physically attacked her. Id. at ¶¶ 25–32. A new No Contact Order issued,

and Plaintiff met with Gabriel Slifka, the director of OSRR, to discuss the incident and possible

discipline. Id. at ¶¶ 34, 37–43. The threats allegedly continued, however, and official disciplinary

proceedings were initiated against the student in May 2013. Id. at ¶¶ 45–47, 57. Following a

disciplinary hearing that same month, Defendant suspended the student for two years. Id. at 57,

62. Plaintiff alleges on information and belief that in May 2013 the University nevertheless

awarded an undergraduate degree to the student who abused her. Id. at ¶ 97. Plaintiff continued

at the University in pursuit of a graduate degree. Id. at ¶ 70. She alleges that the harassment by

the other student continued, notwithstanding her subsequent police reports and contacts with

OSRR. Id. at ¶¶ 65–68, 80, 91–94.

        Plaintiff filed this action in October 2015. Two claims are particularly relevant here. First,

Plaintiff alleges that Defendant responded unreasonably to her reports of harassment by, for ex-

ample, failing to follow its own stated procedures for handling sexual harassment complaints, fail-

ing to enforce its No Contact Orders, and failing to comply with its own disciplinary measures by

awarding her alleged harasser a degree. Id. at ¶ 108. Second, Plaintiff asserts that Defendant

harmed her by allowing Mr. Slifka’s employment at OSRR to continue in the face of knowledge

that he had failed to follow University procedures in connection with sexual harassment complaints

in the past.2 Id. at ¶¶ 142–146.

        The Court entered a scheduling order and the parties’ joint proposed protective order at the

end of July 2016. [Dkts. 20, 23]. Almost immediately thereafter, the Court entered an order out-

lining the process for discovery of education records covered by the Family Education Rights and


2
  The Complaint also alleges that Defendant (1) breached a contract of which Plaintiff was a third-party beneficiary
by allowing her alleged harasser to graduate notwithstanding his violation of a No Contact Order and (2) negligently
inflicted emotional distress upon Plaintiff. Id. at ¶¶ 112–122, 130–138. A claim for equitable estoppel was dis-
missed in June 2016. Dkt. 15 at 3–4.


                                                         3
Privacy Act (“FERPA”), 20 U.S.C. § 1232g, which prohibits disclosure of personally identifiable

information from the education records of current and former students of federally-funded schools.

Order dated Aug. 1, 2016 [Dkt. 24]. Plaintiff propounded her first set of Interrogatories and Re-

quests for Production in August 2016. Defendant began searching its ESI for responsive infor-

mation and produced its first documents in September 2016. Letter of Christina D. Riggs dated

May 12, 2017 [Dkt. 34 at 4]. The Court held a discovery conference in November 2016 and

ordered production of documents to continue on a rolling basis. On December 19, 2016, after a

conference among counsel, Plaintiff served another set of Requests for Production, comprising a

single request. Request 27 at 2; Joint Report I at 13.

       As discussed in more detail below, the parties exchanged a series of meet-and-confer letters

between December 2016 and May 2017, and the Court held conferences regarding discovery dis-

putes in February and April. On May 12, 2017, each side filed a letter with the Court discussing

their outstanding discovery disputes, which the Court later ordered to be entered on the public

docket. [Dkts. 34, 39]. On June 2, 2017, the Court referred the matter to the undersigned for

resolution of the remaining discovery disputes.

                                      LEGAL STANDARD

       Rule 26(b)(1) of the Federal Rules of Civil Procedure allows discovery of “any nonprivi-

leged matter that is relevant to any party’s claim or defense and proportional to the needs of the

case.” FED. R. CIV. P. 26(b)(1). Relevance “has been construed broadly to encompass any matter

that bears on, or that reasonably could lead to other matter that could bear on, any issue that is or

may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351(1978); see also Food

Lion, Inc. v. United Food & Commercial Workers Int’l Union, AFL-CIO-CLC, 103 F.3d 1007,




                                                  4
1012 (D.C. Cir. 1997) (“Generally speaking, ‘relevance’ for discovery purposes is broadly con-

strued.”).

        However, “the relevance standard of Rule 26 is not without bite,” and will not allow “ex-

plor[ation] [of] matter which does not presently appear germane on the theory that it might con-

ceivably become so.” Food Lion, 103 F.3d at 1012 (quoting In re Fontaine, 402 F. Supp. 1219,

1221 (E.D.N.Y. 1975)). Moreover, the rule was amended in 2015 to emphasize the need for pro-

portionality in discovery and to “encourage judges to be more aggressive in identifying and dis-

couraging discovery overuse.” FED. R. CIV. P. 26(b)(1) advisory committee’s note to 2015 amend-

ment. It therefore directs courts to consider such factors as the importance of the issues raised in

the action, the amount in controversy, the parties’ access to the requested information, the parties’

resources, the importance of the requested discovery to the case, and “whether the burden or ex-

pense of the proposed discovery outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1); see also,

e.g., Oxbow Carbon & Minerals LLC v. Union Pacific Railroad Company, No. 11-cv-1049

(PLF/GMH), 2017 WL 4011136, at *3 (D.D.C. Sept. 11, 2017). Indeed, “all discovery is subject

to the balancing test . . . that requires a court to limit the discovery ‘otherwise allowed by these

rules’ if the burden outweighs its likely benefit.” Intervet, Inc. v. Merial Ltd., 252 F.R.D. 47, 49

(D.D.C. 2008).

        While the initial responsibility of establishing relevance lies with the party seeking the

information, “the burden is on the refusing party to show that the movant’s request is burdensome,

overly broad, vague or outside the scope of discovery.” United States v. Kellogg Brown & Root

Servs., Inc., 284 F.R.D. 22, 33 (D.D.C. 2012); see also Mortg. Resolution Servicing, LLC v.

JPMorgan Chase Bank, N.A., No. 15 Civ. 0293, 2016 WL 3906712, at *3 (S.D.N.Y. July 14, 2016)

(“In general, when disputes are brought before the court, the parties’ responsibilities remain the




                                                 5
same as they were under the previous iteration of the rules, so that the party resisting discovery

has the burden of showing undue burden or expense.”).

                                          DISCUSSION

       The parties’ recent submissions outlined five points of contention. One of these—Defend-

ant’s production of communications between members of the fraternity of the student who as-

saulted Plaintiff—has been resolved entirely. Another—the extent of the redactions in Defend-

ant’s production—has largely been settled, but will be addressed briefly below. The remaining

disputes concern Defendant’s electronic searches for responsive information in response to Plain-

tiff’s Interrogatory 14 and Requests for Production 7 and 15; Plaintiff’s Request for Production

27, which seeks other complaints about the procedures Defendant has followed in connection with

other students’ sexual harassment allegations; and Plaintiff’s Rule 30(b)(6) deposition notice of

March 2017. The Court concludes that there is insufficient basis to compel Defendant to perform

further searches to respond to Interrogatory 14 or Requests for Production 7, 15, or 27, or to require

Defendant to respond to Plaintiff’s deposition notice as currently drafted.

       A.      Interrogatory 14, Requests for Production 7 and 15

       In Interrogatory 14, Plaintiff asks Defendant to

       [i]dentify all formal or informal grievances, complaints, or concerns submitted or
       otherwise transmitted to any [University] employee or agent by any person, includ-
       ing but not limited, to other [University] employees or agents, [University] stu-
       dents, [University] alumni, or parents of [University] students, concerning or oth-
       erwise referring to Gabriel Slifka.

Interrogatories at 23. In Request for Production 7, Plaintiff asks Defendant to

       provide all documents that refer to any written feedback or disciplinary actions
       taken against Gabriel Slifka, including but not limited to: all performance evalua-
       tions, student complaints, or supervisory notes, from the date of his hire by [the
       University] to the present.

Requests at 6. In Request for Production 15, Plaintiff asks Defendant to



                                                  6
        provide all documents that contain or refer to all formal or informal grievances or
        complaints submitted or otherwise transmitted to any agent or employee of [the
        University] by [University] students, [University] alumni, or parents of [Univer-
        sity] students concerning or otherwise referring to Gabriel Slifka. This request in-
        cludes any reports or summaries of student complaints.

Id. at 7–8.

        The parties began debating the scope of these requests almost at the outset of discovery.

Defendant initially construed these requests narrowly to include only complaints about Mr. Slifka

in his personnel file. Joint Report I at 8. In response to Plaintiff’s objection to this scope, Defend-

ant produced Mr. Slifka’s entire performance evaluation file and expanded its search to attempt to

capture any mention or discussion of complaints against him. Id. at 8–9. It also broadened the

scope of the search to include emails in the accounts of Mr. Slifka’s supervisors. Id. at 9. Plaintiff

continued to object to the scope of Defendant’s search and, in the November 2016 discovery con-

ference, the Court ordered Defendant to search the files of the Dean of Students, the Title IX Of-

fice, and the Office of General Counsel. Defendant complied and also searched the files of four

other offices likely to receive complaints—the Division of Human Resources, the Office of the

Executive Vice President and Provost, OSRR, and the Office of Student Support and Family En-

gagement. Id. Ultimately, the search included the physical files of these seven offices and the

email accounts of thirty current and former employees. Id. at 8; Joint Report II at 3–4.

        In performing the searches for ESI responsive to these requests, Defendant utilized root

expanders and proximity searches in tandem. A root expander (here denoted by an asterisk) func-

tions to capture variants of a root term, so, for example, the search term “violat*” would capture

the root “violat” with all possible endings, such as “violate,” “violated,” or “violation.” Proximity

searches allow a search specifying how close within a record multiple search terms should be.

Defendant searched the University’s email database for variations of Mr. Slifka’s name (Slifka,

Gabriel, or Gabe) within 30 words of the following disjunctive list of terms:


                                                  7
         complaint* or grievance* or concern* or violat* or callous or disregard or insensi-
         tive or demand* or misconduct or victimiz*

Joint Report I at 8–10. In addition to that search, Defendant searched Mr. Slifka’s email for all

variants of the roots “complaint” or “grievance” (i.e. complaint* or grievance*) with no proximity

parameter. Joint Report II at 3. For the electronic files of Mr. Slifka’s supervisors, co-workers,

and subordinates, Defendant searched for variants of Mr. Slifka’s name within ten words of the

terms “complaint” or “grievance.” Id. The files of the Assistant Director for Sexual Assault Pre-

vention and Response and of the former Executive Director and Founder of the Office of Parent

Services were searched for all emails containing the terms “Gabriel” or “Slifka.” Id. at 4. Review

of the emails of a different University student connected with this matter sought variations of Mr.

Slifka’s name, Plaintiff’s name or email address, the accused harasser’s name or email address,

and the names of other University students alleged to have made complaints about Mr. Slifka. Id.

All told, those searches yielded 7,957 documents. Of those documents, only twenty-seven were

responsive to Interrogatory 14 and Request for Production 15.3 Id. at 4 n.1. Defendant estimates

that the process of searching for, reviewing, and producing those documents took between 150 and

225 hours and cost between $75,000 and $100,000. Joint Report II at 3.

         To be adequate under the Federal Rules, a search in response to a discovery request must

be reasonable. See, e.g., Moore v. Napolitano, 723 F. Supp. 2d 167, 173 (D.D.C. 2010) (“[A] party

is obligated to make a reasonable effort to search for and produce documents responsive to the

opposing party's document requests. ‘Ultimately, what is reasonable is a matter for the court to




3
  Specifically, Defendant identifies three “core” email chains and 24 offshoots of those email chains. Id. at 4 n.1.
As to Request for Production 7, at the September 8 conference, Plaintiff acknowledged that she had received Mr.
Slifka’s personnel file and that any other documents conceivably encompassed within that request were also in-
cluded in Interrogatory 14 and Request for Production 15. Unofficial Transcript dated Sept. 8, 2017 (“Transcript”)
at 3–4.


                                                          8
decide on the totality of the circumstances . . . .’” (quoting FED. R. CIV. P. 26(g) advisory commit-

tee’s note to 1983 amendment)); see also Agerbrink v. Model Service LLC, No. 14 Civ. 7841, 2017
WL 933095, at *5 (S.D.N.Y. Mar. 8, 2017) (“The standard for evaluating discovery is reasonable-

ness, not perfection.”) (collecting cases); Reinsdorf v. Skechers U.S.A., Inc., 296 F.R.D. 604, 615

(C.D. Cal. 2013) (“[W]hile parties must impose a reasonable construction on discovery requests

and conduct a reasonable search when responding to the requests, the Federal Rules do not demand

perfection.”). Defendant accomplished that here. Although it originally placed a rather crabbed

construction on these discovery requests, Defendant repeatedly expanded its search in response to

concerns of Plaintiff and the Court. Indeed, it broadened the custodians to be searched to Univer-

sity offices and personnel beyond those that the Court ordered during the November 2016 confer-

ence. Ultimately, Defendant fashioned a set of search terms reasonably calculated to retrieve the

information responsive to Plaintiff’s requests.

       Plaintiff asserts that Defendant’s search uncovered only complaints made by students

whom she herself had identified during discovery, and calls this result “implausible.” Joint Report

I at 3–4.   However, “[d]iscovery to pursue a suspicion or a hunch is unwarranted.” Physicians

Committee for Responsible Medicine v. Glickman, 117 F. Supp. 2d 1, 4 (D.D.C. 2000). She further

points to an assertedly responsive email sent by a student to a University employee that Defendant

produced only in the form of a copy forwarded to Plaintiff, rather than in its original iteration.

Joint Report I at 4 n.2. But Defendant’s search did produce the substance of the email, even if it

did not turn over the original email. In any case, this single example is not sufficient indication of

an inadequate search. See Reinsdorf, 296 F.R.D. at 615 (“[T]he Federal Rules do not demand

perfection.”).




                                                  9
       Nevertheless, in its written submissions (as well as at the September 8 hearing), Plaintiff

requests that the Court order Defendant to perform a new search with broader terms (such as “com-

plain*” rather than “complaint*”) and a more generous proximity specification (permitting hits on

search terms within 60 words rather than 30 words of variants of Mr. Slifka’s name). Joint Report

I at 6. That request is denied. “[I]t is not the court’s role to dictate how a party should search for

relevant information absent a showing that the party has abdicated its responsibility.” Agerbrink,

2017 WL 933095, at *5; see also The Sedona Conference, The Sedona Principles, Third Ed.: Best

Practices, Recommendations & Principles for Addressing Electronic Document Production, 19

SEDONA CONF. J. 1, 118 (forthcoming 2018), available at https://thesedonaconference.org/publi-

cation/The%20Sedona%20Principles (“[A] responding party is best situated to preserve, search,

and produce its own ESI. [This] [p]rinciple . . . is grounded in reason, common sense, procedural

rules, and common law, and is premised on each party fulfilling its discovery obligations without

direction from the court or opposing counsel . . . unless a specific deficiency is shown in a party’s

production.”). Defendant has not made such a showing here.

       More importantly, the burden of that search outweighs its likely benefit. The searches

already performed resulted in a miniscule rate of responsiveness: Defendant estimates approxi-

mately one-third of one percent of the documents that the searches identified were determined to

be responsive to the requests at issue. Joint Report II at 4 n.1. Stated another way, over 99.5% of

the documents gathered using Defendant’s search terms were “false hits,” i.e., documents that the

search terms “hit on” but which were in fact deemed non-responsive to Plaintiff’s discovery re-

quests. Tweaking Defendant’s search parameters—for example, seeking documents including a

variation of Mr. Slifka’s name within 60 words of the search term “complain*” rather than “com-

plaint*”—would certainly increase the number of documents collected, perhaps significantly, but




                                                 10
there is no reason to expect that the responsiveness rate would rise meaningfully.4 This might be

a function of the fact that the use of electronic search terms is simply not an efficient way to find

information responsive to these requests. Fortunately, Plaintiff has already taken advantage of

other, arguably more efficient, ways to explore substantive complaints against Mr. Slifka by re-

viewing his personnel file and by deposing Mr. Slifka and two of his supervisors. Joint Report I

at 8. In any case, Defendant estimates that completing the proposed search would require over

150 hours of work at a cost of between $75,000 and $90,000. This is an outsized price tag for such

a doubtful payoff.

         To be sure, the efficiency and procedural fairness of the process by which schools receiving

federal funding investigate allegations of sexual harassment and assault is an important issue. And

Defendant has not argued that the cost of the proposed discovery would be prohibitive. See, e.g.,

In re Symbol Techs., Inc. Sec. Litig., No. 05 CV 3923, 2017 WL 1233842 (E.D.N.Y. March 31,

2017) (taking into account whether cost of production was prohibitive); DeAngelis v. Corzine,

Nos. 11 Civ. 7866, 12 MD 2338, 2015 WL 195815, at *2 (S.D.N.Y. Jan. 15, 2015) (same). But

in light of the search already performed and the discovery already taken, Plaintiff’s costly proposed

search, with its questionable efficacy, is disproportionate to the needs of the case.

         Plaintiff also raises more targeted objections to Defendant’s responses to these discovery

requests. She complains that Defendant’s searches focused on Mr. Slifka, rather than including,

for example, the term “Office of Student Rights and Responsibilities.” Joint Report I at 6. How-

ever, the discovery requests, like Plaintiff’s negligent retention claim, do not refer to the office as




4
 Assuming an average sentence length of 20 words, the proposed search would gather all variants of the root “com-
plain” appearing within three sentences (or more, depending on the position of the terms) of a variant of Mr. Slifka’s
name. Like the original search, that is likely to capture a large number of “false hits.”


                                                         11
a whole or any other personnel; they name only Mr. Slifka. Additionally, Plaintiff has not pre-

sented a factual basis for her assertion that Mr. Slifka was the “only meaningful member” of

OSRR. Joint Report I at 6. Rather, at the September 8 conference, counsel for Defendant contra-

dicted that representation. Transcript at 23. Indeed, expanding the search in this manner would

likely retrieve even more non-responsive information. Defendant’s construction of these discov-

ery requests to focus on Mr. Slifka was reasonable. See, e.g., Reinsdorf, 296 F.R.D. at 615 (“[P]art-

ies must impose a reasonable construction on discovery requests . . . .”).

         Similarly reasonable was Defendant’s decision to limit its search to the period between

September 2010 and May 2015, that is, the period during which Plaintiff attended the University.

Both the Requests for Production and Interrogatories define the “Relevant Period” as “September

2010 through May 2015, unless otherwise specified.” Requests at 2; Interrogatories at 2. Neither

Interrogatory 14 nor Request for Production 15 “specifie[s]” any time period. Requests at 15;

Interrogatories at 14. In contrast, Request for Production 7 asks for written records of disciplinary

actions against Mr. Slifka “from the date of his hire by [Defendant] to the present.”5 Requests at

4. Given that Plaintiff knew how to specify a period of time different from the Relevant Period

when she wanted to, Defendant’s interpretation of the temporal limitation in these requests was

unobjectionable. Moreover, to the extent that the time period covered by the requests was ambig-

uous, Plaintiff, as the drafter, must bear the consequences of that vagueness. See, e.g., Talley v.

United States, 990 F.2d 695, 699 (1st Cir. 1993); Ortho Diagnostic Sys. Inc. v. Miles Inc., 865 F.

Supp. 1073, 1079 (S.D.N.Y. 1994).




5
 Consistent with the language of this request, Defendant has produced Mr. Slifka’s entire personnel file, regardless
of the date of the records contained therein. Joint Report I at 8; Transcript at 4.


                                                         12
          Finally, Plaintiff disapproves of Defendant’s decision to exclude as non-responsive docu-

ments protesting only the outcomes of other harassment investigations. Joint Report at 10; Tran-

script at 18. The Complaint (including the cause of action pursuant to Title IX and the negligent

retention count regarding Mr. Slifka) focuses on alleged deficiencies in the process of investigating

and adjudicating Plaintiff’s claim. Compl., ¶¶ 108, 142, 145. Plaintiff does not disagree with the

verdict or punishment pronounced, which, after all, resulted in her alleged abuser’s suspension.

Challenges to the results of similar investigations—for example, declarations of innocence from

one found culpable or complaints about the punishment imposed—are likely numerous, certainly

highly sensitive, and not probative of the issues she actually raises. Moreover, as Defendant ex-

plained at the September 25 conference, during the period of Mr. Slifka’s employment with De-

fendant, he has not been a decision-maker in connection with allegations, such as Plaintiff’s sexual

harassment claims, that could result in suspension or expulsion. Complaints about the outcomes

of similar investigations are therefore unlikely to focus on Mr. Slifka.

          The Court therefore concludes that Defendant’s search and response to Interrogatory 14

and Requests for Production 7 and 15 fulfilled Defendant’s discovery obligations as to these re-

quests.

          B.     Request for Production 27

          Request 27 seeks

          all formal or informal grievances, complaints, or comments regarding ineffective-
          ness, delay, or confusion about the methods, procedures, or the like, concerning
          notice and/or complaints of sexual harassment, sexual assault, rape, stalking, or
          other forms of sex-based discrimination. Such documents include those made by
          any person to [University] employees likely to have received such information, in-
          cluding the Office of Student Rights and Responsibility, Student Judicial Services,
          the Dean of Students, [the George Washington University Police Department],
          and/or other similar sections or departments at [the University], including Univer-
          sity Counsel. This request includes any report of or summaries of complaints or
          feedback, and is not limited to the Relevant Period, but extends from six years prior



                                                   13
        to the Relevant Period to present-day. With regard to such submissions as they per-
        tain to Gabriel Slifka’s behavior, the time period of this request extends to his entire
        tenure at [the University]. This request includes documents that contain, summarize
        or refer to grievances, complaints, comments or the like, as well as the grievances,
        complaints, and comments themselves.6

Request 27 at 2. Defendant objects that the request is overbroad both temporally and substantively,

and that it solicits irrelevant information. Joint Report I at 13.

        Plaintiff submitted this request after negotiations with Defendant about its allegedly insuf-

ficient responses to the discovery requests discussed above broke down. Joint Report I at 13.

Unlike those requests, which focused on Mr. Slifka and the negligent retention count of the Com-

plaint, Plaintiff contends that this request will gather documents relevant to her claim under Title

IX. Id. at 13–15. That claim, as outlined above, asserts that Defendant’s response to Plaintiff’s

reports of harassment amounted to “discrimination on the basis of sex” in violation of Title IX

because it:

        (1) did not refer her to its Title IX coordinator;

        (2) did not communicate or follow a clear protocol for her to report sexual harassment;

        (3) indicated that George Washington University Police Department was her sole
        resource for addressing the harassment;

        (4) did not follow its own procedures for handling complaints of sexual harassment;

        (5) did not allow her to change her university email account to avoid further har-
        assment;

        (6) did not enforce its own No Contact Orders;

        (7) did not give her adequate notice of the disciplinary hearing against her alleged
        harasser;

        (8) did not inform her in writing of the results of the hearing;


6
  According to a meet-and-confer letter, this is a revised version of a request about which Defendant had “concerns.”
Letter of Yael Bromberg dated Dec. 15, 2016 [Dkt. 39-3 at 26]. The parties did not provide the wording of the orig-
inal request.


                                                        14
        (9) provided her with false information that caused her to delay utilization of other
        available remedies; and

        (10) awarded her alleged harasser a degree after imposing disciplinary measures
        forbidding the award of such a degree unless he complied with the 2013 No Contact
        Order.

Compl., ¶¶ 104, 108. Thus, the allegations fix on the allegedly “unreasonable” handling of Plain-

tiff’s claims of harassment. Yet Request 27 asks for all complaints about the effectiveness, effi-

ciency, and comprehensibility of Defendant’s processes for handling all forms of sex-based dis-

crimination. That request is far more expansive than the corresponding Title IX claim. Plaintiff

seeks to justify its breadth by asserting that she “has reason to believe a wider institutional issue is

present with regard to Title IX violations.” Joint Report I at 13–14. Perhaps that it true. But there

is no claim relating to any larger concern, such as a pattern and practice of mismanaging sexual

harassment investigations. Nor do the allegations actually made admit of the need for comparator

evidence. Plaintiff asserts that Defendant responded unreasonably to her report, not that it re-

sponded differently to her report than it did to others on the basis of her sex. Compl. at ¶ 104

(alleging that “[r]esponding unreasonably to a student’s report of sexual harassment is discrimina-

tion on the basis of sex”). Generally, discovery that is “too far removed” from allegations in the

operative Complaint is disallowed. United States v. All Assets Held at Bank Julius Baer & Co.,

202 F. Supp. 3d 1, 8 (D.D.C. 2016); see also Food Lion, 103 F.3d at 1012. That is the case here.

Furthermore, this request raises significant privacy concerns, as it sweeps within its ambit other

students’ complaints of sexual harassment and violence, which would likely trigger FERPA’s pro-

tections.

        Thus, Request 27 as written is markedly overbroad. It seeks information unrelated to the

claims Plaintiff has alleged, over a period of time—2004 to the present—that extends well past

her tenure as a student at the University. The overbreadth is exacerbated by the use of vague terms,



                                                  15
such as the undefined “comment,” which can mean anything from a formal exposition or commen-

tary to a mere remark. Comment, OXFORD ENGLISH DICTIONARY, http://www.oed.com/. Finally,

responding to this request, which is broader in scope than Interrogatory 14 and Requests for Pro-

duction 7 and 15, would no doubt cost Defendant at least as much as responding to those requests

and would do little to advance this litigation. Defendant need not produce documents in response

to this request.

        C.         Redactions in Defendant’s Production and Assertion of Privilege

        The parties’ disagreements regarding the redactions in Defendant’s document production

were largely resolved on the record in the September 8 hearing. Defendant will produce unre-

dacted versions in accordance with the protective order and the order regarding FERPA procedures

entered in this case. The parties will decide without the assistance of the Court how to proceed in

the case of individuals whose identities are irrelevant to the issues at stake here.

        The redaction in one document, identified as AA0001930–34, remains in dispute. Defend-

ant claims the redacted material is protected by the attorney-client privilege. The Court has re-

viewed an unredacted version of the document in camera and heard, ex parte, Defendant’s argu-

ments as to the basis for its claim of privilege. The Court finds that the privilege does not attach

to the redacted information.

        “The attorney-client privilege protects confidential communications between a client and

her lawyer that occur for the purpose of giving legal advice, but facts do not become privileged

just because they are communicated to or by a lawyer.” Intervet Inc. v. Merial Ltd., 256 F.R.D.
229, 232 (citing Upjohn Co. v. United States, 449 U.S. 383, 395–96 (1981)). The redacted infor-

mation in question is a purely factual statement communicated by the George Washington Univer-

sity Office of the General Counsel to the George Washington University Police Department. It is




                                                  16
not legal advice and was not communicated for the purpose of procuring or providing legal advice.

It is therefore not protected. See, e.g., United States v. Naegele, 468 F. Supp. 2d 165, 169 (D.D.C.

2007) (“‘[T]he [attorney-client] privilege should protect only the client’s communications to the

attorney (and so much of the attorney’s communications to the client that might tend to reveal a

client communication)’—and, of course, the legal advice itself—‘and not facts or other infor-

mation contained in the communication.’” (quoting In re Ampicillin Antitrust Litig., 81 F.R.D.
377, 389 (D.D.C.1978))).

       D.      Rule 30(b)(6) Deposition

       Finally, in March 2017, Plaintiff noticed a deposition pursuant to FED. R. CIV. P. 30(b)(6).

That rule allows a party to name an organization as a deponent, after which the organization “must

. . . designate one or more officers, directors, or managing agents, or designate other persons who

consent to testify on its behalf.” FED. R. CIV. P. 30(b)(6). The party noticing the deposition “must

describe with reasonable particularity the matters for examination” so that the deponent organiza-

tion may choose and prepare individuals to testify on its behalf. Id.

       Plaintiff’s initial notice outlined fifty-four subjects for the deposition. Joint Report I at 29.

Following an objection the Court sustained in a telephonic discovery conference on April 6, 2017

id., the notice was pared down to ten. Deposition Notice at 27–30. Even so, the amended deposi-

tion notice remains significantly overbroad. For example, two of the listed deposition topics seek

testimony regarding:

       1.      Institutional responses to [Plaintiff’s alleged harasser’s] stalking, harass-
               ment, domestic violence, and assault relating to [Plaintiff], including factors
               and alternative responses considered by [University] employees before
               reaching its final response. This includes action taken by [the George Wash-
               ington University] Police Department; internal investigations and reports by
               [University] employees; meetings held; advice and counseling provided to
               [Plaintiff] and [her alleged harasser]; disciplinary hearings and the policies,
               procedures and/or practices implemented at those hearings, on appeal of



                                                  17
               those hearings, and as follow-up to those hearings; other disciplinary
               measures and actions; steps to eliminate recurrence and retaliation; protec-
               tive actions taken to ensure safety; steps taken to address the effects of the
               harassment on [Plaintiff’s] educational opportunities and emotional wellbe-
               ing; specific resources provided by [the University] to [Plaintiff]: and notice
               provided to [Plaintiff] and [her alleged harasser] of any actions being taken.

       3.      [The University’s] policies, procedures, practices, and trainings concerning
               Title IX and student discipline related to harassment, sexual harassment,
               assault, sexual assault, stalking, domestic violence, sexual violence, inti-
               mate partner violence, and dating violence during the Relevant Period; in-
               cluding [the University’s] reporting requirements; the creation of the Office
               of Student Rights and Responsibilities and the discontinuance of Student
               Judicial Services; compliance with the OCR Resolution Agreement of Au-
               gust 31, 2011; and any change made to [the University’s] policies, proce-
               dures, practices, internal reporting requirements, and employee trainings
               during the Relevant Period. This includes the names of Title IX Coordina-
               tors, Deputy Coordinators, and Assistant Coordinators during the Relevant
               Period, their roles and responsibilities, and the nature of their communica-
               tion with the Office of Student Rights and Responsibilities, Student Judicial
               Services, and the [George Washington University] Police Department. This
               further includes the maintenance of the "Duty" listserve . . . and the email
               address associated with GW Students Against Sexual Assault.

Deposition Notice at 28–29. These topics alone cover an impermissibly broad range of subjects

over a significant number of years, making it difficult not only for Defendant to designate and

prepare a witness—or identify and prepare multiple witnesses—that could satisfy the “duty of

being knowledgeable on the subject matter identified as the area of inquiry,” Myrdal v. D.C., 248
F.R.D. 315, 317 (D.D.C. 2008), but also for Plaintiff to abide by the presumptive seven-hour time

limit for depositions, see FED. R. CIV. P. 30(d)(1). Indeed, these topics essentially require a wit-

ness to testify as to every event, communication, policy, practice, training, and response—includ-

ing rejected responses—that Defendant’s employees considered in connection with Plaintiff’s

claims. See Banks v. Office of Senate Sergeant-at-Arms, 222 F.R.D. 7, 18–19 (D.D.C. 2004) (re-

jecting as “absurdly overbroad” wide-ranging 30(b)(6) deposition notice that “reads like an inter-

rogatory or a section of a request for production of documents”); see also Menuel v. Hertz Corp.,




                                                 18
No. 1:07-CV-3031, 2009 WL 10665026, at *7 (N.D. Ga. Dec. 9, 2009) (rejecting as overbroad

topic that “does not sufficiently limit the scope of the events, discussions, communications, and

documents about which the corporate representative is to testify” (internal quotation marks omit-

ted)); Catt v. Affirmative Ins. Co., No. 2:08-CV-243, 2009 WL 1228605, at *6 (N.D. Ind. Apr. 30,

2009) (rejecting 30(b)(6) notice requiring litigant “to identify and prepare a company representa-

tive to essentially testify about every act, piece of correspondence, telephone conversation, and

electronic journal entry of the underlying claim”). Similarly, topic 10 seeks “[d]etails of each and

every complaint and investigation from 2009 through the end of the Relevant Period . . . against

[Defendant] for violation of Title IX.” Deposition Notice at 29–30. Not only is this subject vastly

overbroad, but it suffers from deficiencies analogous to those of Request 27, insofar as it appears

unsupported by the claims in the Complaint.

       Other topics track almost exactly document requests Plaintiff has propounded. For exam-

ple, topic 4 requests details of every report of “harassment, sexual harassment, assault, sexual as-

sault, stalking, and/or rape” Plaintiff made to Defendant, as well as communications within the

University regarding those reports. Deposition Notice at 29. Topic 8 asks for testimony regarding

Mr. Slifka’s entire employment history with Defendant. Id. To be sure, a party may ask for testi-

mony regarding documents it has received in discovery, but the deposition topics should not

merely replow the same field, lest the request be rejected as duplicative or cumulative. See, e.g.,

In re Dana Corp., 574 F.3d 129, 148–49 (2d Cir. 2009) (“A court plainly has discretion to reject

a request for discovery if the evidence sought would be cumulative . . . .”); Tri-State Hosp. Supply

Corp. v. United States, 226 F.R.D. 118, 126 (D.D.C. 2005) (recognizing that Rule 30(b)(6) is

“abused” where deposition is “nothing more than duplicative of the discovery already provided”).

Plaintiff’s Rule 30(b)(6) deposition notice suffers from these defects.




                                                19
        “Rule 30(b)(6) is intended to streamline the discovery process.” McKesson Corp. v. Is-

lamic Republic of Iran, 185 F.R.D. 70, 70 (D.D.C. 1999). It allows a designated agent to speak

for an organization on noticed topics on which he has been prepared in order “to curb the bandying

by which officers or managing agents of a corporation are deposed in turn but each disclaims

knowledge of the facts that are clearly known to the organization.” Id. (quoting Michelman v.

Hanil Bank, Ltd. (In re Jee), 104 B.R. 289, 294 (Bankr .C.D. Cal.1989)). Thus, it is a useful tool

to inquire about, for example, matters within the peculiar knowledge of the receiving corporate

entity. See, e.g., Nicholas v. Wyndham Intern., Inc., 373 F.3d 537, 543 (4th Cir. 2004) (affirming

district court’s order quashing defendant’s 30(b)(6) notice where there was no indication that the

organization had unique information that had not already been probed in discovery). It is not

appropriate, however, to use a 30(b)(6) deposition as a catch-all technique to reexamine at the end

of discovery the universe of information an adversary has produced during the discovery period.

Here, a deposition on these sweeping topics would intensify the already “time-consuming and

inefficient” nature of such depositions, Tri-State Hosp. Supply, 226 F.R.D. at 126, so that the bur-

den on Defendant of designating and preparing a witness would almost certainly outweigh the

benefit to Plaintiff.

        Because most of the noticed topics “suffer from the same or similar problems” as those

identified above, the Court will “wipe the slate clean and require the parties to attempt in good

faith to arrive at a mutually agreeable listing of topics for the 30(b)(6) depositions that are to be

taken and the 30(b)(6) witnesses who will speak to them.” Banks, 222 F.R.D. at 19. Plaintiff

should first revise its 30(b)(6) notice to “insure that the 30(b)(6) depositions are meaningful exer-




                                                 20
cises in ascertaining information that has not been previously discovered or are necessary to as-

certain the positions that [Defendant] took or takes as to factual and legal issues that have arisen,”

id., after which the parties may engage in the meet-and-confer process.



                                              ORDER

       For the reasons stated above, it is hereby

       ORDERED that Plaintiff’s motion to compel Defendant to conduct additional searches

in response to Interrogatory 14 and Requests for Production 7 and 15 is DENIED; it is further

       ORDERED that Plaintiff’s motion to compel Defendant to conduct additional searches

in response to Request for Production 27 is DENIED; it is further

       ORDERED that Defendant will redact its discovery productions in accordance with the

protective order and FERPA order entered in this case; it is further

       ORDERED that Defendant will produce to Plaintiff forthwith an unredacted copy of the

document previously produced as AA0001930–34; it is further

       ORDERED that Plaintiff’s motion to compel Defendant to produce one or more individ-

uals to be deposed in response to her Rule 30(b)(6) notice is DENIED.
                                                                              Digitally signed by G.
       SO ORDERED.                                                            Michael Harvey
                                                                              Date: 2017.10.12
                                                                              12:55:14 -04'00'
Date: October 12, 2017                                ___________________________________
                                                      G. MICHAEL HARVEY
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 21